Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 1 of 30 PAGEID #: 1

AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT a

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

CaseNo.

Devices 1 through 26, described in Attachment A, that
are stored at premises controlled by the FBI

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the Southern District of Ohio and elsewhere , there is now concealed (identify the

 

person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;

©) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

The application is based on these facts:

See Attached Affidavit

a Continued on the attached sheet.

O Delayed notice of _ days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on t

 

  

 

Abplicant’S signature

P. Andrew. Gragan= él

  

pigcialagent, FBI

% Sar, ~~, TS.
Finted name and ttle OQ
PANS

 
     
 
  

Sworn to before me and signed in my presence.

 

Date: 08/23/2019 a 23
. Judge's signattyel_,//>

od

 

_ Hon. MichaelJdoNewfan,\U.S< Magistrate Judge

City and state: Dayton, Ohio _
Printed name and title
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 2 of 30 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
DEVICES 1 THROUGH 26, DESCRIBED

 

IN ATTACHMENT A, THAT ARE Case No.
STORED AT PREMISES CONTROLLED
BY THE FBI

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, P. Andrew Gragan, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—
electronic devices—which are currently in law enforcement possession, and the extraction from
that property of electronically stored information described in Attachment B.

a, Tam a Special Agent with the Federal Bureau of Investigation (“FBI’’), Cincinnati
Division. I have been employed as a Special Agent with the FBI since May 2016. I have
received training in national-security investigations and criminal investigations, and I have
conducted investigations related to international terrorism, domestic terrorism, white-collar
crimes, drug trafficking, public corruption, firearms and violent crimes. As part of these
investigations, I have participated in physical surveillance and records analysis, worked with
informants, conducted interviews, served court orders and subpoenas, and executed search
warrants.

a The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This affidavit is
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 3 of 30 PAGEID #: 3

intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter,

IDENTIFICATION OF THE DEVICES TO BE EXAMINED
4. The property to be searched, as described in Attachment A, 1s:

a. Asus laptop, model: RS500A, S/N: D4NOASIRROAV 168, containing Samsung

S00GB 2.5” SSD, S/N: S3PTNB0J920154W, hereinafter Device ig

b. Dell Inspiron laptop, S/T: 7K6QSJ2, containing Seagate 2TB 2.5” SATA hard

drive, S/N: WDZ80SOH, hereinafter Device Be

c. ZTE N9130 cellular phone, MEID Hex: 99000609364757, S/N: 327B51042630,

containing SIM Card # 8901120000201 7896866, hereinafter Device 3:

d. Samsung Galaxy S87 Edge, model: SM-G935A, no visible identifiers, hereinafter

Device 4;

e. Asus laptop, model: UX501J, S/N: G4NOCXIRROSMIS5A, containing Samsung
512GB NVMe M.2 SSD, model: M2-HPV5120, S/N: SIXINYAG904184,

hereinafter Device 5:

f. Dell Dimension desktop, model: 8300, S/T: 5C46J31, containing Western Digital
250GB IDE hard drive, S/N: WMAL73509048; Seagate 120GB SATA hard
drive, S/N: 3JTOYXN9; and Seagate 120GB SATA hard drive, S/N: 3JTOYVK2,

hereinafter Device 6;

g. Western Digital 5|00GB SATA hard drive, S/N: WCAS Y2780733, hereinafter

Device 7;
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 4 of 30 PAGEID #: 4

Dell Inspiron 1720 laptop, model: PP22X, S/T: COJZFG1, containing: Seagate

S00GB 2.5” SATA hard drive, S/N: 5VJ36CJB, hereinafter Device 8;

Lenovo YOGA laptop, model: 80Y7, S/N: PF 17Y69U, containing Samsung

512GB NVMe SSD, S/N: S3RGNEOJBI 8247, hereinafter Device 9;

Seagate 250GB SATA hard drive, S/N: 6RYO2BIL, hereinafter Device 10;
Seagate 250GB SATA hard drive, S/N: IVMVXH66, hereinafter Device 11;
Seagate 250GB SATA hard drive, S/N: 6RY02F M9, hereinafter Device 12;
Seagate 250GB SATA hard drive, S/N: 6RY01 WLS, hereinafter Device 13:

Western Digital S0OGB SATA hard drive, S/N: WCASY2760183, hereinafter

Device 14;

Western Digital 2TB SATA hard drive, S/N: WMAZA0037184, hereinafter

Device 15;

Samsung 400GB SATA hard drive, S/N: SONFJ13P 100233, hereinafter Device

16;
Seagate 750GB SATA hard drive, S/N: SQD588WL, hereinafter Device 17;
Toshiba 2TB SATA hard drive, S/N: Z2C84H 14S, hereinafter Device 18;

Samsung 1000GB 2.5” SATA hard drive, S/N: $314J90F731572, hereinafter

Device 19;
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 5 of 30 PAGEID #: 5

5.

t

u.

Fujitsu 160GB 2.5” SATA hard drive, S/N: K611T8A29G5E, hereinafter Device

20;

Western Digital 160GB SATA hard drive, S/N: WMAL92523758, hereinafter

Device 21;

Lian Li desktop computer tower, model: PC-V2000 Plus, containing Toshiba 3TB
SATA hard drive, S/N: 85AAVPRGS3VD and Samsung 850 EVO 500GB SSD,

S/N: S21LHNXAG642319V, hereinafter Device a2

ZT Systems desktop computer, model: 7343Ma, S/N: 203523910005, containing
500GB Western Digital SATA hard drive, S/N: WCASY8096602, hereinafter

Device 23:
Apple iPhone 7, model: A1778, IMEI:3553310885841 72, hereinafter Device 24;

Apple iPad (4th Gen), model: A1458, Serial: DMQK8NQGF 182, hereinafter

Device 25:

Dell Inspiron 9300 laptop, S/N: J7LYF81, containing Seagate 160GB IDE hard

drive, S/N: SMAD4F85, hereinafter Device 26.

The aforementioned devices are also referred to collectively herein as the

“Devices.” The Devices are currently in the custody of the FBI. The Devices are located at FBI -

Cincinnati Division Headquarters, located at 2012 Ronald Reagan Drive, Cincinnati, Ohio

45236, with the exceptions of: (a) Device 4 and Device 24, which are currently located at the

FBI Electronic Device Analysis Unit (EDAU), located at Building 27958A, Quantico, Virginia

22135; and (b) Device 25, which is currently located at the FBI Tennessee Valley Regional

4
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 6 of 30 PAGEID #: 6

Computer Forensics Laboratory (TVRCFL), located at 3334G Wells Road, Redstone Arsenal,
Alabama 35808.

6, The applied-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B.
PROBABLE CAUSE

7, On or about August 4, 2019, at approximately 1:00 a.m.. Dayton Police Officers
responded to an active shooter in the 400 block of East Fifth Street in Dayton, Ohio. Officers
observed a male, later identified as Connor BETTS (BETTS), actively engaged in shooting into
a crowd of individuals located at the 400 block of East Fifth Street in Dayton, Ohio, a city in the
Southern District of Ohio.

8. The Officers were able to return fire towards the suspect in order to stop the
threat. Multiple shots were fired, and BETTS was killed. At this time ten (10) people, including
BETTS, are deceased resulting from the shooting, along with multiple individuals injured. The
injured were transported to multiple local area hospitals. BETTS was located on the scene
wearing body-armor and headphones. During a search of the suspect, a black Samsung S8 Active
cellular telephone was located in his back pocket. A search warrant from the Dayton Municipal
Court was obtained to search the content of this cellular telephone. The phone number (937)
956-3637 was found to be the call number assigned to the phone. Officers were able to identify
the weapon as an assault rifle style firearm.

9. In the morning hours of August 4, 2019, the FBI was able to identify the shooter
at the scene based on finger prints. The shooter was identified as BETTS.

10. On or about August 4, 2019 a Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) Firearms Trace was conducted on the firearm used by BETTS, further
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 7 of 30 PAGEID #: 7

described as an Anderson AM-15 5.56mm with serial number 183 09695. The purchaser was
Connor Stephen BETTS, with an address of 2250 Creekview Place, Bellbrook, Ohio, date of
birth (DOB) of October 28, 1994, and a Social Security Number (SSN) with the last four digits
of 6211. Ohio Bureau of Motor Vehicle (BMV) records reflect the same address, DOB, and last
four digits of the SSN for BETTS.

11. Records obtained from a Dayton area Federal Firearm Licensed dealer included
an ATF Form 4473, which based on my training and experience I know is required in order to
complete the transaction of purchasing a firearm from a licensed dealer, for an Anderson Mfg
model AM-15 receiver with serial number 18309695, which, based on information provided by
ATF, was manufactured outside the state of Ohio. The transferee/buyer was listed on the ATF
Form 4473 as Connor Stephen BETTS with the aforementioned address, DOB, and SSN.
BETTS provided (937) 956-3637 and cennrbetts477/@gmail.com as his contact information. The
transfer of the firearm from the dealer to BETTS was completed on April 12, 2019. Based on
experience and training, I am aware that Google uses email addresses ending in @gmail.com as
the means by which to identify user accounts with Google. Based on my training and
experience, I know that Google is a company that offers an operating system for mobile devices
and numerous online services, including email.

12. Box lle of ATF Form 4473 states, “Are you an unlawful user of, or addicted to,
marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?
Warning: The use or possession of marijuana remains unlawful under Federal law regardless of
whether it has been legalized or decriminalized for medicinal or recreational purposes in the state

where you reside.” The form contained warnings concerning the consequences of answering the
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 8 of 30 PAGEID #: 8

questions on the form falsely. BETTS’s Form 4473 was checked “No” in response to the
question in box | le.

13. Records from the same FFL dealer also showed an ATF Form 4473 for a Taurus
Pt.111 G2C 9mm pistol with serial number TLRO8219 was purchased by BETTS on November
23, 2018. The response to box 1 le was checked “No.”

14, On or about August 4, 2019, Dayton Police Officers executed a search warrant,
issued by the Dayton Municipal Court, on a 2007 Toyota Corolla bearing Ohio license plate
number GNM1586. The vehicle was parked near the scene of the shooting and is believed to
have been used by BETTS for transportation to the scene and for storage of the weapon he used
in the shooting. Ohio BMV records show BETTS’s father as the registered owner. Among
other items, officers recovered a H&R 12 gauge Pardner Pump shotgun.

15. On or about August 4, 2019, an ATF Firearms Trace was conducted on the
shotgun, further described as a Hawk Industries Inc. H&R Pardner Pump 12 gauge shotgun with
serial number NZ897689. The purchaser was Connor Stephen BETTS, with an address of 2250
Creekview Place, Bellbrook, Ohio, date of birth (DOB) of October 28, 1994, and last four of
Social Security Number (SSN) 6211, identifying information consistent with the aforementioned
BMV and other records.

16. Records obtained from a Dayton-area Federal Firearm Licensed (FFL) dealer
included an ATF Form 4473 for a H&R Pardner 12 gauge shotgun with serial number
NZ897689. The transferee/buyer listed on the ATF Form 4473 was Connor Stephen BETTS
with the aforementioned address, DOB, and SSN. BETTS’s phone number on the form is the

same number listed on the form mentioned in paragraph 10 above. The transfer of the firearm
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 9 of 30 PAGEID #: 9

from the dealer to BETTS was completed on June 21, 2019. BETTS’s Form 4473 was checked
“No” in response to the question in box 1 le.

17. On or about August 4, 2019, BETTS’s corpse was taken to the Montgomery
County Coroner for autopsy. During the autopsy, Dayton Police Officers removed property from
the pockets of BETTS, including an approximate three inch long black straw with a baggie
attached to the end of it by a rubber band. Inside the baggie was a white powder, which the
seizing officers, based on their training and experience, believe to be cocaine based on its
appearance. The suspected cocaine was submitted to the Miami Valley Regional Crime Lab
(MVRCL) for testing. MVRCL reported, on or about August 9, 2019, that the substance was
cocaine. On or about August 15, 2019, MVRCL reported finding cocaine, Xanax, and alcohol in
BETTS’s system.

18. On or about August 4, 2019, the FBI interviewed a friend of BETTS, who was
with BETTS at the scene of the shooting and was shot and wounded by BETTS, and who for the
purpose of this affidavit will be referred to as C.B. C.B. advised that around July 26 to 28, 2019,
BETTS indicated to C.B. that he had relapsed with cocaine and it was not interacting well. C.B.
also stated that BETTS had also invited him to go the range and shoot his AR, which C.B. did
not do.

19. On or about August 4, 2019, the FBI and ATF interviewed a friend of BETTS,
who for the purpose of this affidavit will be referred to as E.K. E.K. identified Snapchat accounts
used by BETTS. Based on my training and experience, I know that Snapchat is an online
messaging application provided by Snap, Inc.

20. On or about August 4, 2019, a large national retail store, with a Federal Firearms

License to deal in firearms, provided information to the FBI of weapon purchases made by
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 10 of 30 PAGEID #: 10

BETTS. The weapons are further described as an H&R 1228 Pardner 12 gauge shotgun with
serial number NZ682493, purchased on May 31, 2013; a DPMS Panther Arms, Inc, M4 Sportical
.223-5.56 caliber rifle, with serial number L4017969, purchased on November 26, 201 3; anda
Mossberg 702 Plinkster 22LR rifle with serial number EML401981 1, purchased on May 3, 2015.
Records obtained from the retail store included ATF Form 4473s for all three firearms. Box lle
was checked “No” on all three Form 4473s,

Zl, On or about August 5, 2019, the FBI interviewed a high school girlfriend of
BETTS, who for the purpose of this affidavit will be referred to as H.S. HS. dated BETTS off
and on in high school. She advised the FBI that BETTS had abused a number of drugs,
including Adderall, Xanax, cocaine, and marijuana. H.S. indicated that BETTS purchased pills
and cocaine from a manager at the restaurant BETTS worked at that time. H.S. advised that
BETTS had told others he could sell cocaine to them, and that during 2013 to 2014, BETTS
talked about having hallucinations and feeling like bugs were under his skin.

22, On or about August 5, 2019, the FBI interviewed another former, but more recent
girlfriend of BETTS, who for the purpose of this affidavit will be referred to as C.J. C.J. knew
BETTS since at least January 2019, having been classmates at a local college. C.J. dated
BETTS from at least March 2019, until they severed their relationship in or about May 2019.
C.J. indicated that BETTS was previously addicted to methamphetamine and was a recovering
meth addict. BETTS had told her he quit “cold turkey” after going on vacation with his family
and he was unable to obtain illegal narcotics.

Za On or about August 6, 2019, a search warrant, issued by the Dayton Municipal
Court, was served to Snap, Inc., regarding a Snapchat account that E.K. had identified as being

used by BETTS. On the same day, the company responded and provided subscriber information
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 11 of 30 PAGEID #: 11

for the account, including cnnrbetts477(@gmail.com as the subscriber’s email address, and a
phone number (937) 956-3637.

24. On or about August 4 to 7, 2019, the FBI interviewed multiple individuals
associated with BETTS. A co-worker, who for the purpose of this affidavit will be referred to as
N.G., advised he was aware BETTS used to have a methamphetamine addiction approximately
three years ago. A co-worker, who for the purpose of this affidavit will be referred to as K.G.,
advised that BETTS had told K.G. that he used to have a drug abuse problem during high
school. When K.G. asked what type of drugs BETTS was abusing, BETTS mentioned huffing
and cocaine. A bandmate of BETTS, who for the purpose of this affidavit will be referred to as
J.C., advised that BETTS had told J.C. he used to use methamphetamine. A co-worker of
BETTS, who for the purpose of this affidavit will be referred to as C.W., advised that BETTS
had done methamphetamine in the past. C.W. believed BETTS had been clean for approximately
four years. A co-worker of BETTS, who for the purpose of this affidavit will be referred to as
A.G., believed that BETTS had a history of drug abuse. A.G. also advised that BETTS had a
Twitter account. A.G. showed the interviewers the Twitter account on his phone and indicated
that the account was BETTS’s Twitter account. Based on my training and experience, I know
that Twitter is a social networking website.

25, On or about August 7, 2019, Twitter responded to a search warrant issued by the
Dayton Municipal Court for the Twitter account provided to law enforcement by A.G. Pursuant
to this warrant, Twitter provided account information, direct messages, IP addresses, and other
information. The email address cnnrbetts477@gmail.com was provided as the email for the

Twitter account.

10
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 12 of 30 PAGEID #: 12

26, On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,
who for the purpose of this affidavit will be referred to as J.E. J.E. indicated that he and BETTS
hung out at least once a month from 2014 through 2017. J.E. indicated that BETTS was hardly
ever sober during this time and used heroin, cocaine, methamphetamine, and prescription
narcotics. J.E. said that BETTS would often show up to his home “messed up.”

At, On or about August 7, 2019, the FBI interviewed a former co-worker of BETTS,
who for the purpose of this affidavit will be referred to as E.S. E.S. advised that on or about
August 2, 2019, at approximately 4:45p.m., BETTS came into her place of employment and
bought a beer. Before he left, BETTS made the comment, “I just popped a xanny, we’ll see how
it goes.” Based on my training and experience, I know that the term “xanny” is often used as
street terminology for Xanax, a controlled substance.

28. On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,
who for the purpose of this affidavit will be referred to as J.E. J.E. advised that during the
timeframe he and BETTS were acquainted, which was late 2018, J.E. believed BETTS was
using various drugs, including cocaine, methamphetamine, heroin, and molly.

29. On or about August 8, 2019, the FBI again interviewed E.K. E.K. informed the
FBI that he and BETTS had done “hard drugs,” marijuana, and acid together four to five times a
week during 2014 to 2015.

30. On or about August 8, 2019, the FBI again interviewed E.K. E.K. had purchased
the AR upper kit for BETTS through the manufacturer’s online store. E.K. stated he purchased a
100-round .223 drum magazine for BETTS from a website of a gun magazine distributer. E.K.
believed BETTS sent E.K. a link for the drum magazine on a messaging application. BETTS

sent E.K. the amount for the purchase price through an online funds transfer, then E.K. ordered

1]
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 13 of 30 PAGEID #: 13

the magazine and had it shipped to his home. BETTS also sent E.K links to body armor and to
the AR upper kit, and they followed the same process of payment.

31. On or about August 8, 2019, pursuant to a search warrant, issued by the Dayton
Municipal Court, access was gained into the Samsung 88 Active recovered from BETTS’s
person on or about August 4, 2019. Among the files on the phone were files that appeared to be
residual emails. One email stated, “Hi cOnn0wg0nel4ter, It looks like someone logged into your
account from device ‘Samsung Galaxy $8 Active’ on July 25, 2019 at 13:30:53 EDT. The login
took place somewhere near Centerville, Ohio, United States.” It was signed, “Team Snapchat.”
Another email stated, “Hi cOnnOwgOnel4ter, This email is to notify you that the password for the
Snapchat account cOnn0weg0nel4ter has been changed. Thanks, Team Snapchat.”

Bok On or about August 9, 2019, the FBI interviewed a friend of BETTS, who for the
purpose of this affidavit will be referred to as J.B. J.B. advised that BETTS had a very dark mind
and often discussed dark sexual fantasies. J.B. said the majority of these conversations with
BETTS were online utilizing Snapchat and a social media platform. J.B. said BETTS confided
with him and openly spoke about the “dark” thoughts on Snapchat and the social media platform.
J.B. provided BETTS’s Snapchat account.

a3. On or about August 12, 2019, the FBI observed a screenshot provided to the FBI
of a purported 2012 Facebook post by BETTS’s father of an article entitled, “Double Barrel
Handgun Means You Only Have To Be Half as Accurate,” bearing a picture of part of a
handgun. The purported post had the text above the article, “Connor Betts, this one’s for you.”

34. Between on or about August 4, 2019, and August 20, 2019, the FBI reviewed
journals seized by the Dayton Police Department from the home of BETTS, pursuant to a search

warrant issued by the Dayton Municipal Court. The journals were found by officers in a desk

12
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 14 of 30 PAGEID #: 14

drawer in BETTS’s bedroom on August 4, 2019. In one journal entry, BETTS wrote, on or
about November 23, 2016, “Now to go rip Terrifyer! Didn’t rip, Dad put passcode on his
computer. Gonna ask him in the morning.” In my training and experience the term “rip” refers to
the making or burning of compact discs, often of music, by use of a computer. In another entry,
on or about December 14, 2016, BETTS wrote, “Got on the old kids computer — found a ton of
music I had forgotten about.”

35. The Devices are currently in the lawful possession of the FBI. They came into the
FBI's possession in the following way: On or about August 4, 2019, Dayton Police Department
(DPD) executed a search warrant issued by the Dayton Municipal Court for BETTS’s residence,
located at 2250 Creekview Place in Bellbrook, Ohio. DPD seized the Devices pursuant to that

warrant. The Devices were found in the following locations:
a. Device 1 was found at the foot of the bed in the northeast bedroom;
b. Device 2 was found on the desk in the northeast bedroom;
c. Device 3 was found on the floor in the center east bedroom;
d. Device 4 was found on the bed in the northeast bedroom;
e. Device 5 was found on the kitchen table;
f. Device 6 was found along the east wall in the basement/computer room;
g. Device 7 was found in an Isonix HD dock in the basement/computer room;
h. Device 8 was found next to the chair in the south bedroom;

i. Device 9 was found next to the chair in the south bedroom:
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 15 of 30 PAGEID #: 15

36.

m.

Device 10 through Device 21 were found on the top shelf of shelving along the

west wall in the basement computer/music room;

Device 22 was found under the desk along the north wall in the basement

computer/music room;

Device 23 was found under the desk along the east wall in the basement

computer/music room:

Device 24 was found on the desk along the north wall in the basement

computer/music room;

Device 25 was by the chair in the south bedroom:

Device 26 was under the desk along the north wall in the basement

computer/music room.

The FBI took custody of the devices in order to assist DPD in the execution of

that warrant. FBI CART (Computer Analysis Response Team), EDAU, and TVRCFL have

imaged or are in the process of imaging the Devices pursuant to the locally issued warrant, but

no search of the actual substantive contents has been conducted. Therefore, while the FBI might

already have all necessary authority to search and examine the Devices, I seek this additional

warrant out of an abundance of caution to be certain that an examination of the Devices will

comply with the Fourth Amendment and other applicable laws.

Sts

Based on my training and experience, I know that drug users frequently use

wireless/cellular devices to carry out their activities. They use cellular phones to communicate

with their suppliers and associates. It is common for those involved in illicit drug use to have

14
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 16 of 30 PAGEID #: 16

multiple phones because certain phones may be used only for certain purposes. For instance, a
drug user may use one phone to just speak to his supplier, while using a different phone to speak
to members of his/her family or others. I also know that drug users commonly text messages
suppliers to discuss matters such as meeting locations, prices, and other information needed to
carry out the sale of drugs. They commonly store phone numbers for their associates and
suppliers in the electronic phone book/contacts list, often under alias or code names.

38. Based on training and experience, I also know that individuals who purchase
firearms will often use wireless/cellular telephones, including digital cameras located on their
wireless/cellular device, to communicate about the purchase of firearms and to take photographs
or videos of themselves, their location, and their firearms, which can be electronically stored on
the cellular phone. I also know that computers and tablets are often used to communicate about
and facilitate the purchase of firearms, ammunition, and firearms accessories, which can be
stored electronically on the device or on external drives, such as USB drives or hard drives.

39, Based on my training and experience, | am familiar with the process by which
individuals purchase, obtain, possess, and sell firearms and ammunition, and how they obtain,
possess, sometimes grow, and use controlled substances. I know that individuals engaged in
these activities often utilize email and other online and social media platforms and websites to
communicate, including purchasing and planning the purchase of firearms and drugs, arranging
the subsequent sale and distribution of firearms and drugs, and discussing the use thereof. I also
know that individuals engaged in illegal activity often maintain multiple email and social media
accounts. These individuals access email and other online and social media platforms and

websites through electronic devices such as wireless telephones and computers.

15
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 17 of 30 PAGEID #: 17

40. Based on training and experience, I know that electronic devices present within a
residence are often shared or used by multiple individuals within that residence. As discussed
above in paragraph 34, journal entries by BETTS indicate his use of multiple devices in the
house, including his father’s computer (“Dad put passcode on his computer. Gonna ask him in
the morning”) and an “old kids computer” (“Got on the old kids computer computer — found a
ton of music I had forgotten about.”). Additionally, as discussed in paragraph 33, a Facebook
post from BETTS’s father indicates that the two used Facebook to communicate regarding
firearms. BETTS also used email and social media platforms—accessible by wireless
telephones and computers—including Twitter and Snapchat. Those social media platforms were
registered to his email address, cnnrbetts477@gmail.com, which BETTS listed on a ATF Form
4473 when purchasing a firearm. Based on the foregoing, there is probable cause to believe that
evidence of the offenses described in paragraph 48 below, as described in Attachment B, will be
present within the information contained on the Devices, described in Attachment A, seized from
BETTS’s residence.

TECHNICAL TERMS

41. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call

log,” which records the telephone number, date, and time of calls made to and

16
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 18 of 30 PAGEID #: 18

from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files: storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.

Removable storage media include various types of flash memory cards or

Ly
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 19 of 30 PAGEID #: 19

miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data

and a keyboard and/or touch screen for entering data. Removable storage media

18
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 20 of 30 PAGEID #: 20

go

include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets
typically contain programs called apps, which, like programs on a personal
computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in Internet social networks.

[P Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121 56,97 ,178),
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—-IP

addresses.

19
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 21 of 30 PAGEID #: 21

h. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

42, Based on my training, experience, and research, I know that the Devices have
capabilities that allow them to serve as a computer and/or electronic storage media that can
access the internet and store internet history, IP Addresses, communications, photos, documents,
and other data, In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the
Devices.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

43. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

44. There is probable cause to believe that things that were once stored on the
Devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little

or no cost. Even when files have been deleted, they can be recovered months or

20
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 22 of 30 PAGEID #: 22

years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,
that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this
information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

45. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

2]
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 23 of 30 PAGEID #: 23

the Device was used, the purpose of its use, who used it, and when. There is probable cause to
believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion ofa
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the
sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage

medium that is necessary to draw an accurate conclusion is a dynamic process.

22
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 24 of 30 PAGEID #: 24

Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

46. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Device
consistent with the warrant. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the Device to human inspection in order to determine whether it is evidence
described by the warrant.

47. Manner of execution. Because this warrant seeks only permission to examine a
Device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

48. Based on the foregoing, | believe there is probable cause to believe that crimes

have been committed, namely, violations of 18 U.S.C. § 922(g)(3) (Possession of a firearm by an

unlawful user of a controlled substance or by a person addicted to a controlled substance), 18

23
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 25 of 30 PAGEID #: 25

U.S.C. § 922(a)(6) (false statement regarding firearms), 18 U.S.C. § 924(a)(1)(A) (false
statement regarding firearms); 18 U.S.C. § 1001 (false statement), and 21 U.S.C. § 844
(unlawful possession of a controlled substance), and that evidence, contraband, fruits of crime,
and instrumentalities of crime will be found in the Devices.

49, This Court has jurisdiction to issue the requested warrant under Rule 41 of the
Federal Rules of Criminal Procedure. Specifically, Rule 41(b)(3) provides that “[a]t the request
of a federal law enforcement officer or an attorney for the government: a magistrate judge—in
an investigation of domestic or international terrorism—with authority in any district in which
activities related to the terrorism may have occurred has authority to issue a warrant for a person
or property within or outside that district.” “Domestic terrorism” carries the same meaning as set
forth in 18 U.S.C. § 2331. Fed.R.Crim.P. 41(a)(2)(D). That provision, in turn, namely, 18
U.S.C, § 2331(5), defines “domestic terrorism” as “activities that—(A) involve acts dangerous to
human life that are a violation of the criminal laws of the United States or of any State; (B)
appear to be intended—(i) to intimidate or coerce a civilian population; (ii) to influence the
policy of a government by intimidation or coercion; or (iii) to affect the conduct of a government
by mass destruction, assassination, or kidnapping; and (C) occur primarily within the territorial
jurisdiction of the United States.” The FBI is conducting a domestic terrorism investigation to
determine whether BETTS’s shootings on August 4, 2019, in Dayton, Ohio, within the territorial
jurisdiction of the United States, and which involved acts dangerous to human life that are a
violation of the criminal laws of the United States or of the State of Ohio, was intended to
intimate or coerce a civilian population, to influence the policy of a government by intimidation
or coercion, or to affect the conduct of a government by mass destruction and assassination. This

requested warrant is part of that investigation.

24
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 26 of 30 PAGEID #: 26

50. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.

Respectfully submitted,

Lien-—

P, Andrew Gragan
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on August 23, 2019, in Dayton, Ohio.

 
 

 

HON. MiCWART NEWMANY |
UNI spas TES! MAGISTRATE JUDGE

ji

 

25
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 27 of 30 PAGEID #: 27

ATTACHMENT A

The property to be searched is as follows (collectively, the “Devices”):

a.

Asus laptop, model: R500A, S/N: D4NOASIRROAV 168, containing Samsung
S00GB 2.5” SSD, S/N: S3PTNB0J920154W (“Device 1”);

Dell Inspiron laptop, S/T: 7K6QSJ2, containing Seagate 2TB 2.5” SATA hard
drive, S/N: WDZ80S0H (“Device 2”);

ZTE N9130 cellular phone, MEID Hex: 99000609364757, S/N: 327B51042630,
containing SIM Card # 89011200002017896866 (“Device 3”);

Samsung Galaxy S7 Edge, model: SM-G935A, no visible identifiers (“Device
4");

Asus laptop, model: UX501J, S/N: GENOCXIRROSMI15A, containing Samsung
512GB NVMe M.2 SSD, model: M2-HPV5120, S/N: SLXINYAG904184
(“Device 5”);

Dell Dimension desktop, model: 8300, S/T: 5C46J31, containing Western Digital
250GB IDE hard drive, S/N: WMAL73509048; Seagate 120GB SATA hard
drive, S/N: 3JTOYXN9; and Seagate 120GB SATA hard drive, S/N: 3JTOYVK2
(“Device 6”);

Western Digital 500GB SATA hard drive, S/N: WCASY2780733 (“Device 7”);

Dell Inspiron 1720 laptop, model: PP22X, S/T: COJZFG1, containing: Seagate
500GB 2.5” SATA hard drive, S/N: 5VJ36CJB (“Device 8”);

Lenovo YOGA laptop, model: 80Y7, S/N: PF17Y69U, containing Samsung
512GB NVMe SSD, S/N: S3RGNE0JB18247 (“Device 9”);

Seagate 250GB SATA hard drive, S/N: 6R Y02B1L (“Device 10”);

Seagate 250GB SATA hard drive, S/N: 9VMVXH66 (“Device 11”);

Seagate 250GB SATA hard drive, S/N: 6R Y02FM9 (“Device 12”);

Seagate 250GB SATA hard drive, S/N: 6R Y01 WL5 (“Device 137);

Western Digital 500GB SATA hard drive, S/N: WCASY2760183 (“Device 14”);
Western Digital 2TB SATA hard drive, S/N: WMAZA0037184 (“Device 1s");
Samsung 400GB SATA hard drive, S/N: SONFJ13P100233 (“Device 16”);
Seagate 750GB SATA hard drive, 8/N: 5QD588WL (“Device 17”);

Toshiba 2TB SATA hard drive, S/N: Z2C84H1AS (“Device 18”);
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 28 of 30 PAGEID #: 28

s. Samsung 1000GB 2.5” SATA hard drive, S/N: S314J90F731572 (“Device 19"):
t. Fujitsu 160GB 2.5” SATA hard drive, S/N: K611T8A29GSE (“Device 20”);
u. Western Digital 160GB SATA hard drive, S/N: WMAL92523758 (“Device 21");

v. Lian Li desktop computer tower, model: PC-V2000 Plus, containing Toshiba 3TB
SATA hard drive, S/N: 85AAVPRGS3VD and Samsung 850 EVO 500GB SSD,
S/N: S21HNXAG642319V (“Device Ze)

w. ZT Systems desktop computer, model: 7343Ma, S/N: 203523910005, containing
500GB Western Digital SATA hard drive, S/N: WCASY8096602 (“Device 23”);

x. Apple iPhone 7, model: A1778, IMEI:355331088584172 (“Device 24”);
y. Apple iPad (4th Gen), model: A1458, Serial: DMQK8NQGF 182 (“Device 25”);

z. Dell Inspiron 9300 laptop, S/N: J7LYF 81, containing Seagate 160GB IDE hard
drive, S/N: SMAD4F85 (“Device 26”).

The Devices are currently in the custody of the FBI and located at FBI - Cincinnati
Division Headquarters, located at 2012 Ronald Reagan Drive, Cincinnati, Ohio 45236, with the
exceptions of: (a) Device 4 and Device 24, which are currently located at the FBI Electronic
Device Analysis Unit (EDAU), located at Building 27958A, Quantico, Virginia 22135; and (b)
Device 25, which is currently located at the FBI Tennessee Valley Regional Computer Forensics
Laboratory (TVRCFL), located at 3334G Wells Road, Redstone Arsenal, Alabama 35808.

This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 29 of 30 PAGEID #: 29

ATTACHMENT B

1. All records on the Devices described in Attachment A that relate to violations of:

© 18 U.S.C. § 922(g)(3)

e 18U.S.C. § 922(a)(6)

e 18U.S.C. § 924(a)(1)(A)
° 18U.S.C. § 1001

° 21 U.S.C. § 844

and involve Conner Stephen BETTS (BETTS) since 2013, including:
a. any information related to the purchase, use, or possession of firearms;
b. any information related to the purchase, use, or sale of controlled substances;

c. any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of

specific transactions;

d. any information related to sources of controlled substances or firearms (including

names, addresses, phone numbers, or any other identifying information);
€. any information recording BETTS’s schedule or travel from 2013 to the present;

f. all bank records, checks, credit card bills, account information, and other financial

records.
g. records of Internet Protocol addresses used;

h. records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses.

1
Case: 3:19-mj-00517-MJN Doc #: 1 Filed: 08/23/19 Page: 30 of 30 PAGEID #: 30

2D Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
